DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 04/12/2022 has been considered.

Status of claims 
3.  Claims 1-4 are allowed based on the based on the objected claim 5. Further claims 21-35, 38-42 are allowed based on the objected claim 36 and claim 44 is allowed based on the objected claim 37. Claims 43 is rejected.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 43 is rejected under 35 USC 103 as being unpatentable over Sollner et al; (Deterministic photon–emitter coupling in chiral photonic circuits – 2015 attached) in view of Carlos et al; (Nonreciprocal few-photon routing schemes based on chiral waveguide-emitter couplings – 2016 attached) and further in view of Urbas et al; (Roadmap on optical metamaterials – 2016 attached).
Regarding claim 43, Sollner discloses a quantum device ;(a transmission device, see figures 3a, 3b) comprising: a transmission structure connected between at least a first port and a second port, (a transmission device in the form of MZI with input port (first port) and an output port (second port), see figures 3a, 3b) wherein the transmission structure is to achieve a nonreciprocal motion of the quantum waves between the first port and the second port ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b), into the nonreciprocal motion of the quantum waves between the first port and the second port and thereby the quantum device converts the heat energy into the nonreciprocal motion ;(a transmission device in the form of MZI provides non-reciprocal transmission of the photons resulting the transmission of the photons between the input port and the output port, see page 777, column 1, lines 1-3 and column 2, lines 1-16 and figures 3a,3b).

However, Sollner does not explicitly disclose designed to implement collapse, interference and selective absorption of quantum waves; wherein the quantum device extracts heat energy from a surrounding heat bath and converts the heat energy.

In a related field of endeavor, Carlos discloses designed to implement collapse, interference and selective absorption of quantum waves; ;(transmission of a photon through a waveguide results in the resulting in quantum interference to cancel undesired photonic paths thus collapse of wave function and  providing selective transmission or reflection of photonic waves to achieve non-reciprocal photon routing, see section 1, paragraph 4 and figures 1a, 1b).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collapse, interference and selective absorption of quantum waves of Carlos with Sollner to cancel the undesired photonic paths and the motivation is to provide non-reciprocal photon routing.

However, the combination of Sollner and Carlos does not explicitly disclose wherein the quantum device extracts heat energy from a surrounding heat bath and converts the heat energy.

In a related field of endeavor, Urbas discloses disclose wherein the quantum device extracts heat energy from a surrounding heat bath and converts the heat energy; (thermal emitter for non-reciprocal photonic structure, page 23 and section 11 and figure 17 and further violating the detailed balance results in enhancing energy efficiencies including solar energy harvesting and thermal radiation energy conversion, see page 24 and column 2).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the photonic structure of Urbas with Sollner and Carlos to control the emission properties of the photonic structure and the motivation is to provide maximum energy conversion.

Reasons for Allowance 
4. Claims 1-4 are allowed based on the based on the objected claim 5. Further claims 21-35, 38-42 are allowed based on the objected claim 36 and claim 44 is allowed based on the objected claim 37. Detailed reasons for allowance will be provided once all the pending rejections are overcome.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Jochen et al; (EP 3770970) discloses quantum devices emitting the quantum waves based on the geometrical arrangement, quantum interference and collapse without the need magnetic field, see figure 10.

b. Beausoleil et al;  (US 2004/0156407) discloses quantum information processing structures using electromagnetically induced transparency, see figure 4c.

c. Paller et al; (WO2013/152304)  discloses transmission and reception of quantum entangled particles, see figure 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMRITBIR K SANDHU/
Primary Examiner, Art Unit 2636